Citation Nr: 1821256	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-28 565A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acute conjunctivitis.

2.  Entitlement to a compensable rating for service-connected hemorrhoids.

3.  Entitlement to a compensable rating for service-connected vitreous floaters of the left eye.

4.  Entitlement to a compensable rating for service-connected reflux esophagitis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to April 1976; from April 1973 to April 1976; from May 1984 to December 1984; and from July 1990 to
August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the Veteran was originally scheduled for a hearing before a Veterans Law Judge via live video teleconference from the RO in October 2017.  The Veteran failed to report.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2017).


FINDINGS OF FACT

1.  The Veteran is not shown to have a current diagnosis of any conjunctivitis during the relevant appeal period.

2.  The Veteran's hemorrhoids have only been characterized as small, mild, and reducible throughout the period of appeals.  There have been no showings of any hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, or evidencing frequent recurrences with persistent bleeding and with secondary anemia, or with fissures.

3.  The Veteran's vitreous floaters have only been characterized by the presence of floaters in the left eye, with central corrected distance visual acuity of 20/40 or better in both eyes throughout the period of appeals.  There has been no showing of correction of central distance visual acuity by more than 3 diopters.  Additionally, there has been no showing of any visual field defect or muscle defect.

4.  The Veteran's reflux esophagitis has only been characterized by substernal arm pain and the taking of continuous medication.  There has been no showing of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  Acute conjunctivitis was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for a compensable disability rating for hemorrhoids have not been met at any time during the pendency of the appeal.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7336 (2017).

3.  The criteria for a compensable disability rating for vitreous floaters of the left eye have not been met at any time during the pendency of the appeal.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.79, Diagnostic Code 6027 (2017).

4.  The criteria for a compensable disability rating for reflux esophagitis have not been met at any time during the pendency of the appeal.  38 U.S.C. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.114, Diagnostic Code 7346 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such service as shown by the service record, the official history of each organization in which the Veteran served, his or her treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C. § 1154(a).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Veteran's hemorrhoids are currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, a noncompensable evaluation is assigned for hemorrhoids that are mild or moderate.  Id.  A 10 percent evaluation is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  Id.  

The Veteran's vitreous floaters are currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Diseases of the Eye under the disability criteria set forth at 38 C.F.R. § 4.79, Diagnostic Code 6027.  Because the Veteran's vitreous floaters are not specifically listed in the rating schedule, they are rated by analogy based upon the closest affected body system.  When an unlisted condition is encountered, it is to be rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  When an unlisted disease is rated by analogy, the code is built by using the part of the rating schedule most closely related to the disability for the first 2 digits and "99" for the last 2 digits.  See 38 C.F.R. § 4.27.  Here, the RO determined that the closest rated disability is that of a cataract, a visual impairment condition that causes a clouded visual effect, much like that of floaters.  

Under those criteria, the Rating Schedule provides that preoperative cataracts and postoperative cataracts with a replacement lens present are evaluated based on visual impairment.  Postoperative cataracts without a replacement lens are to be evaluated as aphakia under Diagnostic Code 6029, which directs that the disability be evaluated based on visual impairment with the resulting level elevated by one step and with a minimum unilateral or bilateral evaluation of 30 percent.  Generally, visual acuity is evaluated on the basis of corrected distance vision.  See 38 C.F.R. § 4.76 (2017).

The Veteran's reflux gastritis is currently evaluated as 0 percent disabling in accordance with the General Rating Formula for the Digestive System under the disability criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7346.  Because the Veteran's reflux gastritis is not specifically listed in the rating schedule, it is also rated by analogy based upon the closest affected body system.  See above 38 C.F.R. §§ 4.20, 4.27.  Here, the RO determined that the closest rated disability is that of a hiatal hernia, an upper gastrointestinal condition just like the reflux gastritis that results in similar symptoms of epigastric distress.  

Under those criteria, a 10 percent evaluation is warranted for a condition with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Acute Conjunctivitis

The Veteran contends that he currently suffers from acute conjunctivitis that is the result of military service.  In this regard, the Veteran has provided statements that he believes that this condition stems from the same in-service motorcycle accident in 1975 that led to the development of his service-connected vitreous floaters.

A review of the Veteran's service treatment records documented a left eye injury during a motorcycle accident in 1975.  However, there is no discussion of complaints or diagnoses of any conjunctivitis during the Veteran's period of service or within one year post-service.

A review of the Veteran's outpatient treatment records was negative for any discussion of complaints or diagnoses of any conjunctivitis.

The Veteran was provided with a VA examination in November 2011.  At the examination the Veteran noted a history of conjunctivitis in his left eye and recounted his 1975 motorcycle accident and eye injury.  An examination of the Veteran's eyes revealed no finding of any conjunctivitis.

The Veteran was provided with an additional VA examination of his eyes in June 2017.  An examination of the Veteran's eyes revealed no finding of any conjunctivitis.

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of conjunctivitis, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of conjunctivitis during the relevant period on appeal.  Rather, the Veteran has been shown to be diagnosed with only one eye condition related to his 1975 in-service motorcycle accident, that being the left eye vitreous floaters that are already service-connected.

A review of current medical evidence since the filing of the Veteran's claims does not show any relevant current diagnosis for any of the aforementioned claimed disability.

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or ophtomology more particularly, and that he is merely speculating as to whether he has a current diagnosis of conjunctivitis.  In this regard, he is not competent to diagnose such disability, as it requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of conjunctivitis are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability manifested by conjunctivitis during the appeals period.  Absent the required diagnosis of conjunctivitis at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Hemorrhoids

The Veteran contends that his service-connected hemorrhoids are worse than reflected by his current noncompensable evaluation. 

A review of the Veteran's VA outpatient treatment records reveals that he has been followed for his hemorrhoids, but there has been no indication of symptoms other than pain noted.

The Veteran was provided with a VA examination in November 2011.  At that examination, the examiner noted that the Veteran complained of minor bleeding up to 3 times per year, but that findings were otherwise normal.  There was no such corroborating documentation found in the Veteran's treatment records of his prior complaints of bleeding.  No hemorrhoids, fissures, or masses were found.

The Veteran was provided with an additional VA examination in June 2017.  At that examination, the examiner noted that the Veteran had hemorrhoids that were small, mild, and reducible.  No larger or thrombotic hemorrhoids, fissures, or masses were found. 

The record does not show that the Veteran takes medication for this condition and, in fact, at the November 2011 VA examination denied taking such.  The record also does not show any symptoms of thrombosis, persistent bleeding.  As such, he has only been shown to have intermittent hemorrhoid symptoms, with no accompanying anemia, or other fissures at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the criteria for a compensable evaluation for his hemorrhoids under Diagnostic Code 7336 are met.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

The Board finds that a compensable rating is not warranted for the Veteran's hemorrhoids, as the evidence has not shown excessive redundant tissue or persistent bleeding with secondary anemia or fissures-even during his claimed periods of exacerbation.  The only symptoms are mild, small, and reducible hemorrhoids with occasional intermittent bleeding.

Vitreous Floaters

The Veteran contends that his service-connected vitreous floaters are worse than reflected by his current noncompensable rating. 

A review of the Veteran's VA outpatient treatment records reveals that he has been followed for his vitreous floaters, but there has been no indication of symptoms other than the presence of such floaters without discussion of visual acuity, impairment of visual field, or impairment of muscle function.

The Veteran was provided with a VA examination in November 2011.  At that examination, the examiner noted that the Veteran complained of floaters in his left eye.  Objective observation revealed the presence of vitreous floaters.  Central visual acuity testing of the left eye showed an uncorrected distance vision of 20/40, and uncorrected near vision of 20/100.  Central visual acuity testing of the left eye showed a corrected distance vision of 20/40, and corrected near vision of 20/40.  Central visual acuity testing of the right eye showed an uncorrected distance vision of 20/70, and uncorrected near vision of 20/50.  Central visual acuity testing of the right eye showed a corrected distance vision of 20/40, and corrected near vision of 20/40.  The lens required to correct distance vision in the poorer eye was not found to differ by more than three diopters from the lens required to correct distance vision in the better eye.  Visual field testing revealed no impairment.  Muscle function testing revealed no diplopia or other impairment.

The Veteran was provided with an additional VA examination in June 2017.  At that examination, the examiner noted that the Veteran complained of floaters in his left eye.  Objective observation revealed the presence of vitreous floaters.  Central visual acuity testing of the left eye showed an uncorrected distance vision of 20/40, and uncorrected near vision of 20/100.  Central visual acuity testing of the left eye showed a corrected distance vision of 20/40, and corrected near vision of 20/40.  Central visual acuity testing of the right eye showed an uncorrected distance vision of 20/100, and uncorrected near vision of 20/40.  Central visual acuity testing of the right eye showed a corrected distance vision of 20/40, and corrected near vision of 20/40.  The Veteran's lens required to correct distance vision in the poorer eye was not found to differ by more than three diopters from the lens required to correct distance vision in the better eye.  Visual field testing revealed no impairment.  Muscle function testing revealed no diplopia or other impairment.

The record does not show any symptoms of a compensable loss of visual acuity.  In this regard, it is noted that, for the Veteran's central visual acuity, where the lens required to correct distance vision in the poorer eye was found to differ by more than three diopters from the lens required to correct distance vision in the better eye, the uncorrected visual acuity may be utilized.  See 38 C.F.R. § 4.76(b).  However, in the absence of such showing, only the corrected visual acuity is utilized.  Id.  Here, as the Veteran's lens required to correct distance vision in the poorer eye was not found to differ by more than three diopters from the lens required to correct distance vision in the better eye.  The corrected visual acuity will be utilized.  In so doing, his corrected visual acuity of 20/40 bilaterally reveals normal eye sight.  When applied to the Rating Schedule under Diagnostic Code 6066 for visual acuity of 20/40 in one eye and 20/40 in the other eye, a rating of 0 percent is revealed.  Additionally, there was no impairment of visual field or impairment of muscle function at any time during the pendency of the appeal.   

Therefore, the Board finds that the most probative evidence of record does not show that the criteria for a compensable evaluation for his vitreous floaters of the left eye under Diagnostic Code 6027 are met.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

As such, the Board finds that a compensable rating is not warranted for the Veteran's vitreous floaters of the left eye at any time during the period on appeal because the evidence has not shown a compensable loss of visual acuity, impairment of visual field, or impairment of muscle function.


Reflux Esophagitis

The Veteran contends that his service-connected reflux esophagitis is worse than reflected by his current noncompensable rating. 

A review of the Veteran's VA outpatient treatment records reveals that he has been followed for his reflux esophagitis, but there has been no indication of symptoms other than taking prescription medication noted.

The Veteran was provided with a VA examination in November 2011.  At that examination, the examiner noted that the Veteran denied any current symptoms.  He controlled his symptoms with a prescription Nexium.

The Veteran was provided with an additional VA examination in June 2017.  At that examination, the Veteran had only one symptom associated with his reflux esophagitis, which was substernal arm pain.  It was noted that the Veteran continued to take prescription Nexium.

The record does not show any symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health at any time during the pendency of the appeal.  Therefore, the Board finds that the most probative evidence of record does not show that the criteria for a compensable evaluation for his reflux esophagitis under Diagnostic Code 7346 are met.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.

In regard to the Veteran's continuous taking of prescription Nexium, the Board notes that Court has held that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56, 61 (2012). The rating criteria for Diagnostic Code 7346 do not contemplate the effects of medication on reflux esophagitis and so the Board must consider the Veteran's symptoms without medication. 

However, even taking the Veteran's condition without medication, this disability still does not meet the criteria required for a compensable evaluation under the Rating Schedule.  To have a 10 percent rating, the Veteran must show at least two of the symptoms required for the 30 percent rating (persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health).  

Here, the Veteran's only symptom shown throughout the appeal period has been substernal pain.  Earlier treatment from the time period before the Veteran began taking Nexium does not reveal two or more of the aforementioned symptoms.  Thus, the Board is not persuaded that absent taking medications for the condition the severity of the Veteran's disability is such that he would show two or more of the criteria for the 30 percent evaluation.  Therefore, such does not support a compensable disability rating for his reflux esophagitis. 

As such, the Board finds that a compensable rating is not warranted for the Veteran's reflux esophagitis throughout the period of appeal, as the evidence has not shown persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, even during claimed periods of exacerbation during the appeal period, as the only symptoms appear to be at most, substernal arm pain alone with the taking of prescription medication.

ORDER

Entitlement to service connection for acute conjunctivitis is denied.

Entitlement to a compensable rating for service-connected hemorrhoids is denied.

Entitlement to a compensable rating for service-connected vitreous floaters is denied.

Entitlement to a compensable for service-connected reflux esophagitis is denied.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


